DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 07/12/2022.
Claims 1-18 and 32-44 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-18 and 32-44 have been considered but are moot in view of the new ground(s) of rejection. 
Examiner’s Note

The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring two things to the Applicant's attention. First, amend all the independent claims to include all allowable subject matters in claims 32 or 33. Second, cancelled rest of rejected claims and put this case in condition for allowance. However, the Examiner is open to additional features or concepts and working with the Applicants to determine way to help place this case in better condition for allowance.
Allowable Subject Matter
Claims 32-33 allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-8, 13-15, 38-40 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0078933 A1) in view of Einhaus et al. (US 2018/0255586 A1).
Regarding claim 1, Li teaches a method for wireless communication by a user equipment (UE), 2comprising:  3
receiving, from a base station, a first random access channel (RACH) 4for a contention-free random access (CFRA) procedure that is a different indication than 5 a second RACH transmission parameter for a contention-based random access (CBRA) 6procedure (receiving the handover request from the source BS, where the target BS allocated dedicated RACH preamble is different from any RACH preamble preconfigured in the RACH configuration “at step S220, after receiving the handover request from the source BS, the target BS will allocate a dedicated RACH preamble and a RACH configuration associated with the dedicated RACH preamble, to the UE for accessing the target BS” see Li: ¶[0063]; Fig.2);  
Li does not explicitly teaches wherein the first indication of a first value for a subcarrier spacing of random access channel (RACH) for a CFRA procedure and second indication of a second value for a subcarrier spacing of random access channel (RACH) for a CBRA procedure; wherein the first indication for the subcarrier spacing and the second indication for the subcarrier spacing are for a same RACH message 1 (MSG1) subcarrier spacing parameter; and transmitting based on indication of the first value for the subcarrier spacing.
However, Einhaus teaches the wherein the first indication of a first value for a subcarrier spacing of random access channel (RACH) for a CFRA procedure and second indication of a second value for a subcarrier spacing of random access channel (RACH) for a CBRA procedure (different subcarrier spacings for different PRACH format and the principles of the disclosure are applicable to both contention free and contention-based random access procedures see Einhaus: ¶[0181]; ¶0086]); wherein the first indication for the subcarrier spacing and the second indication for the subcarrier spacing are for a same RACH  message 1 (MSG1) subcarrier spacing parameter (different preamble format have different subcarrier frequency (1.25khz and 7.5kHz) for PRACH in PRACH preamble (Corresponding to Message 1) see Einhaus: ¶[0181]); and transmitting based on indication of the first value for the subcarrier spacing (RACH subcarrier frequency spacing changed to comply with the minimum occupation requirement see Einhaus: ¶[0186]) in order to prepare for further increasing user demands and to be competitive against new radio access technology (see Einhaus: ¶[0003]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Li to include (or to use, etc.) the wherein the first indication of a first value for a subcarrier spacing of random access channel (RACH) for a CFRA procedure and second indication of a second value for a subcarrier spacing of random access channel (RACH) for a CBRA procedure; wherein the first indication for the subcarrier spacing and the second indication for the subcarrier spacing are for a same RACH  message 1 (MSG1) subcarrier spacing parameter; and transmitting based on indication of the first value for the subcarrier spacing as taught by Einhaus in order to prepare for further increasing user demands and to be competitive against new radio access technology (see Einhaus: ¶[0003]).
1Regarding claim 2, the modified Li taught the method of claim 1 as described hereinabove. The modified Li further comprising: receiving an indication of dedicated resources for the CFRA procedure, where the dedicated resources for the CFRA procedure include a dedicated time and frequency resource (A PRACH is time- and frequency-multiplexed with the PUSCH and the PUCCH see Einhaus: ¶[0053]) and wherein transmitting the RACH message in the 2CFRA procedure comprises:  3transmitting the RACH message within a dedicated time and frequency 4resource (RACH message with dedicated time and frequency resource “the target BS can detect the dedicated RACH preamble in time resource and frequency resource for transmitting the dedicated RACH preamble” see Li: ¶[0075]; ¶[0063]) in order to prepare for further increasing user demands and to be competitive against new radio access technology (see Einhaus: ¶[0003]).
1 Regarding claim 3, the modified Li taught the method of claim 2 as described hereinabove. Li further teaches wherein transmitting the RACH message in the 2CFRA procedure comprises:  3transmitting the RACH message in a directional transmission (transmit RACH configuration for accessing the target BS using dedicated preamble A and B in bi-direction between UE and target eNB see Li: Fig.3 step S305A-S305A and 305B-306B)
11 Regarding claim 5, the modified Li taught the method of claim 1 as described hereinabove. Li further including receiving a RACH transmission 2parameter indicating a physical RACH (PRACH) configuration index for the CFRA procedure (Dedicated preamble index A see Li: Fig.3 step S303A; ¶0079]).  
11 Regarding claim 7, the modified Li taught the method of claim 1 as described hereinabove. Li further including receiving a RACH transmission 2parameter indicating a frequency offset of a lowest RACH transmission occasion for the CFRA procedure (PRACH configuration frequency offset integer 2 and very small value for CFRA preamble see Li: ¶[0016]; ¶0064]).  
1 Regarding claim 8, the modified Li taught the method of claim 1 as described hereinabove. Li further teaches wherein including receiving a RACH transmission 2parameter indicating a zero correlation zone configuration for the CFRA procedure (zero correction zone config 0 see Li: ¶[0064]).  
1111 Regarding claim 13, the modified Li taught the method of claim 1 as described hereinabove. Einhaus further teaches receiving the first indication of the first value for the subcarrier spacing com2prises:  3receiving, from the base station, a configuration message for the RACH 4message, wherein the configuration message indicates the first indication of the first value for the subcarrier spacing and the second indication of the second for the subcarrier spacing5 (different preamble format have different subcarrier frequency (1.25khz and 7.5kHz) for PRACH in PRACH preamble (Corresponding to Message 1) see Einhaus: ¶[0181]) in order to prepare for further increasing user demands and to be competitive against new radio access technology (see Einhaus: ¶[0003]).
1 Regarding claim 14, the modified Li taught the method of claim 13 as described hereinabove. Li further teaches wherein the configuration message is a 2handover message (handover response see Li: ¶[0072]).  
1 Regarding claim 15, the modified Li taught the method of claim 1 as described hereinabove. The modified Li further comprising: receiving an indication of dedicated resources for the CFRA procedure receiving an indication of common resources for the CFRA procedure, where the dedicated resources for the CFRA procedure include a dedicated time and frequency resource and where the common resources for the CBRA procedure comprise a common time and frequency resource (A PRACH is time- and frequency-multiplexed with the PUSCH and the PUCCH see Einhaus: ¶[0053]).
Li further comprising: receiving a2 RACH transmission parameter for the CFRA procedure corresponding 3to a dedicated RACH preamble within a dedicated time and frequency resource (the dedicated RACH preamble may be further different from any RACH preamble preconfigured in the target BS in terms of one or more of the following: time resource for transmitting the dedicated RACH preamble; and frequency resource for transmitting the dedicated RACH preamble see Li: ¶[0027]); and wherein 4the RACH transmission parameter corresponding to the dedicated RACH preamble within the dedicated time and frequency resource differs from a third RACH 5transmission parameter for a CFRA procedure that corresponds to a dedicated RACH 6preamble within a common time and frequency resource (receiving the handover request from the source BS, where the target BS allocated dedicated RACH preamble is different from any RACH preamble preconfigured in the RACH configuration “at step S220, after receiving the handover request from the source BS, the target BS will allocate a dedicated RACH preamble and a RACH configuration associated with the dedicated RACH preamble, to the UE for accessing the target BS” see Li: ¶[0063]; Fig.2) in order to prepare for further increasing user demands and to be competitive against new radio access technology (see Einhaus: ¶[0003]).
11Regarding claim 38, claim 38 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 38 recites an apparatus for wireless communication that perform same functionalities of method of claim 1.
Regarding claim 39, claim 39 is rejected for the same reason as claim 34 as set forth hereinabove.
Regarding claim 40, claim 40 is rejected for the same reason as claim 35 as set forth hereinabove.
Regarding claim 43, Li teaches a method for wireless communication by a base station, comprising: 
transmitting, to a user equipment (UE), a random access channel (RACH) message 4 for a contention-free random access (CFRA) procedure that differs 5from a second RACH message for a contention-based random access (CBRA) 6procedure (receiving the handover request from the source BS, where the target BS allocated dedicated RACH preamble is different from any RACH preamble preconfigured in the RACH configuration “at step S220, after receiving the handover request from the source BS, the target BS will allocate a dedicated RACH preamble and a RACH configuration associated with the dedicated RACH preamble, to the UE for accessing the target BS” see Li: ¶[0063]; Fig.2);  receiving, based at least in part on the first RACH, the RACH message in the CFRA procedure (the target BS can detect the dedicated RACH preamble in time resource and frequency resource for transmitting the dedicated RACH preamble see Li: ¶[0075]; Fig.2 Step S230-S250).
Li does not explicitly teaches wherein the first indication of a first value for a subcarrier spacing of random access channel (RACH) for a CFRA procedure and second indication of a second value for a subcarrier spacing of random access channel (RACH) for a CBRA procedure; wherein the first indication for the subcarrier spacing and the second indication for the subcarrier spacing are for a same RACH message 1 (MSG1) subcarrier spacing parameter; and receiving, based on at least on the first indication of the first value for the subcarrier spacing, the RACH message in the CFRA procedure. 
However, Einhaus teaches the wherein the first indication of a first value for a subcarrier spacing of random access channel (RACH) for a CFRA procedure and second indication of a second value for a subcarrier spacing of random access channel (RACH) for a CBRA procedure (different subcarrier spacings for different PRACH format and the principles of the disclosure are applicable to both contention free and contention-based random access procedures see Einhaus: ¶[0181]; ¶0086]); wherein the first indication for the subcarrier spacing and the second indication for the subcarrier spacing are for a same RACH  message 1 (MSG1) subcarrier spacing parameter (different preamble format have different subcarrier frequency (1.25khz and 7.5kHz) for PRACH in PRACH preamble (Corresponding to Message 1) see Einhaus: ¶[0181]); and receiving, based on at least on the first indication of the first value for the subcarrier spacing, the RACH message in the CFRA procedure. (RACH subcarrier frequency spacing changed to comply with the minimum occupation requirement see Einhaus: ¶[0186]) in order to prepare for further increasing user demands and to be competitive against new radio access technology (see Einhaus: ¶[0003]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Li to include (or to use, etc.) the wherein the first indication of a first value for a subcarrier spacing of random access channel (RACH) for a CFRA procedure and second indication of a second value for a subcarrier spacing of random access channel (RACH) for a CBRA procedure; wherein the first indication for the subcarrier spacing and the second indication for the subcarrier spacing are for a same RACH  message 1 (MSG1) subcarrier spacing parameter; and transmitting based on indication of the first value for the subcarrier spacing as taught by Einhaus in order to prepare for further increasing user demands and to be competitive against new radio access technology (see Einhaus: ¶[0003]).
Regarding claim 44, claim 44 is rejected for the same reason as claim 43 as set forth hereinabove.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0078933 A1) in view Einhaus et al. (US 2018/0255586 A1) and further in view of Murray et al. (US 2020/0275319 A1).
Regarding claim 34, the modified Li taught the method of claim 1 as described hereinabove. Einhaus further teaches wherein the first indication for the power threshold and the second indication for the power threshold are for another same RACH transmission parameter, and wherein the RACH message in the CFRA procedure is transmitted based at least in part on the first indication for the power threshold (different frequency bandwidth and subcarrier spacings for different PRACH format; minimum frequency bandwidth threshold and the principles of the disclosure are applicable to both contention free and contention-based random access procedures see Einhaus: ¶[0181]; ¶0086]; ¶[0182-0184]).
The modified Li does not explicitly comprising: receiving a first indication for a power threshold for selecting  a synchronization signal block (SSB) for the CFRA procedure that differs from a second indication for a power threshold for selecting a SSB for the CBRA procedure,  wherein the power threshold for selecting the SSB for the CFRA procedure is a reference signal received power threshold for selecting the SSB.
Murray further teaches receiving a first indication for a power threshold for selecting  a synchronization signal block (SSB) for the CFRA procedure that differs from a second indication for a power threshold for selecting a SSB for the CBRA procedure (UE receiving given different threshold for type of reference signal to selected best beam use dedicated resource or common resource “Multiple threshold may be used, where a given threshold is dependent on the type of reference signal associated with the beam. For example, a first threshold; e.g. SSB-threshold, may be used for beams associated with SS blocks and a second threshold; e.g. CSI-RS threshold, may be used for beams associated with CSI-RS configurations” see Murray: ¶[0291]; Fig.11; ¶0296]), and wherein the power threshold for selecting the SSB is a reference signal received power threshold for selecting the SSB (measurement qualities an RSRP threshold and an RSRQ threshold see Murray: ¶[0240]; Fig.11) in order to support prioritized random access procedure for NR (see Murray: ¶[0007]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the receiving a first indication for a power threshold for selecting  a synchronization signal block (SSB) for the CFRA procedure that differs from a second indication for a power threshold for selecting a SSB for the CBRA procedure,  wherein the power threshold for selecting the SSB for the CFRA procedure is a reference signal received power threshold for selecting the SSB as taught by Murray in order to support prioritized random access procedure for NR (see Murray: ¶[0007]).
Regarding claim 35, the modified Li taught the method of claim 34 as described hereinabove. Murray further teaches wherein the first indication for the power threshold for the CFRA procedure indicates a first value for the reference signal received power threshold that is different than a second value for a reference signal received power threshold indicated by the second indication for the power threshold for the CBRA procedure (different thresholds for selecting best beam “Multiple threshold may be used, where a given threshold is dependent on the type of reference signal associated with the beam. For example, a first threshold; e.g. SSB-threshold, may be used for beams associated with SS blocks and a second threshold; e.g. CSI-RS threshold, may be used for beams associated with CSI-RS configurations” see Murray: ¶[0291]; Fig.11; ¶0296]) in order to support prioritized random access procedure for NR (see Murray: ¶[0007]).


Claims 4, 6, 9-12, 16-18, 22, 25, 28, 36-37 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0078933 A1) in view of Einhaus et al. (US 2018/0255586 A1) and further in view of Jeon et al. (US 2018/0324716 A1).
Regarding claim 4, the modified Li taught the method of claim 2 as set forth hereinabove. Einhaus further comprising: receiving an indication of common resources for the CFRA procedure, where the common resources for the CBRA procedure comprise a common time and frequency resource (A PRACH is time- and frequency-multiplexed with the PUSCH and the PUCCH see Einhaus: ¶[0053]).
The modified Li does not explicitly teaches including receiving a RACH transmission 2parameter indicating an assigned tone spacing for RACH message transmission within the 3dedicated time and frequency resource that is determined differently than a second assigned tone spacing 4for RACH message transmission within a common time and frequency resource, and wherein 5transmitting the RACH message comprises:  6transmitting the RACH message using the assigned tone spacing.
However Jeon teaches wherein including receiving a RACH transmission 2parameter indicating an assigned tone spacing for RACH message transmission within the 3dedicated time and frequency resource that is determined differently than a second assigned tone spacing 4for RACH message transmission within a common time and frequency resource (different subcarrier spacing in a NR carrier from 15kHz to 488 kHz than basic carrier spacing by integer N “In an example, a numerology may be derived by scaling a basic subcarrier spacing by an integer N. In an example, scalable numerology may allow at least from 15 kHz to 480 kHz subcarrier spacing. The numerology with 15 kHz and scaled numerology with different subcarrier spacing with the same CP overhead may align at a symbol boundary every 1ms in a NR carrier” see Jeon: ¶0148]), and wherein 5transmitting the RACH message comprises:  6transmitting the RACH message using the assigned tone spacing (different subcarrier spacing by scaling a basic subcarrier by integer N see Jeon: ¶[0148]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the including receiving a RACH transmission 2parameter indicating an assigned tone spacing for RACH message transmission within the 3dedicated time and frequency resource that is different from a second assigned tone spacing 4for RACH message transmission within a common time and frequency resource, and wherein 5transmitting the RACH message comprises:  6transmitting the RACH message using the assigned tone spacing as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 6, the modified Li taught the method of claim 1 as set forth hereinabove. The modified Li does not explicitly teaches including receiving a RACH transmission 2parameter indicating a number of RACH transmission opportunities available for frequency division multiplexing in a single time instance for the CFRA procedure.
However Jeon teaches the including receiving a RACH transmission 2parameter indicating a number of RACH transmission opportunities available for frequency division multiplexing in a single time instance for the CFRA procedure (configure RA-preambles for UE based on total transmit power in a same RACH TX occasion see Jeon: ¶0237-0240]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the including receiving a RACH transmission 2parameter indicating a number of RACH transmission opportunities available for frequency division multiplexing in a single time instance for the CFRA procedure as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 9, the modified Li taught the method of claim 1 as set forth hereinabove. The modified Li does not explicitly teaches wherein the first transmission power2 parameter indicates a RACH received target power or a transmission power and wherein method further comprise: receiving a RACH transmission parameter indicating a modulation scheme for the CFRA procedure. 
However Jeon teaches wherein the first transmission power2 parameter indicates a RACH received target power or a transmission power (uplink transmission determination process when a plurality of preamble transmission are configured see Jeon: ¶[0235]) wherein method further comprise: receiving a RACH transmission parameter indicating a modulation scheme for the CFRA procedure (quadrature amplitude modulation QAM see ¶[0006]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the first transmission power2 parameter indicates a RACH received target power or a transmission power, and wherein method further comprise: receiving a RACH transmission parameter indicating a modulation scheme for the CFRA procedure as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 10, the modified Li taught the method of claim 1 as described hereinabove. The modified Li does not explicitly further including receiving a RACH transmission 2parameter indicating a maximum number of RACH preamble retransmissions for the CFRA procedure.
However Jeon teaches wherein the further including receiving a RACH transmission 2parameter indicating a maximum number of RACH preamble retransmissions for the CFRA procedure (retransmission counter “a UE may have a retransmission counter to know whether the number of RACH preamble retransmission reaches the maximum number” see Jeon: ¶[0310]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the including receiving a RACH transmission 2parameter indicating a maximum number of RACH preamble retransmissions for the CFRA procedure as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 11, the modified Li taught the method of claim 1 as described hereinabove. The modified Li does not explicitly teaches wherein the first transmission power2 parameter indicates a power ramping step for RACH preamble retransmissions.  
However Jeon teaches wherein the first transmission power 2parameter indicates a power ramping step for RACH preamble retransmissions (PowerRampingcounter “For example, if the changed RACH resource is still associated with the same DL broadcast channel/signal, a UE may increase PowerRampingCounter in order to have a higher priority than a UE who fails less. If the changed RACH resource is not associated with the same DL broadcast channel/signal, a UE may reset PowerRampingCounter as a initial value” see Jeon: ¶[0309]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the wherein the first transmission power 2parameter indicates a power ramping step for RACH preamble retransmissions as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
1 Regarding claim 12, the modified Li taught the method of claim 1 as described hereinabove. The modified Li does not explicitly teaches wherein the wherein comprising receiving a RACH transmission 2parameter indicating a random access response window length for the CFRA procedure.
However Jeon teaches wherein the wherein comprising receiving a RACH transmission 2parameter indicating a random access response window length for the CFRA procedure (RAR window see Fig.24A-24B; ¶[0201]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the wherein the wherein comprising receiving a RACH transmission 2parameter indicating a random access response window length for the CFRA procedure as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 16, the modified Li taught the method of claim 1 as described hereinabove. Einhaus further teaches receiving an indication of dedicated resources for the CFRA procedure, where the dedicated resources for the CFRA procedure include a dedicated time and frequency resource  (A PRACH is time- and frequency-multiplexed with the PUSCH and the PUCCH see Einhaus: ¶[0053]).
The modified Li does not explicitly teaches including receiving a RACH transmission parameter corresponding to a dedicated RACH preamble within a dedicated time and frequency Attorney Docket No. PN467.01 (93519.2085)Qualcomm Ref. No. 175824833resource that is associated with a first synchronization signal block (SSB), a first channel 4state information reference signal (CSI-RS), or a combination thereof. 
However, Jeon teaches wherein the including receiving a RACH transmission parameter corresponding to a dedicated RACH preamble within a dedicated time and frequency Attorney Docket No. PN467.01 (93519.2085)Qualcomm Ref. No. 175824833resource that is associated with a first synchronization signal block (SSB), a first channel 4state information reference signal (CSI-RS), or a combination thereof (configuration parameter comprising CSI-RS signal format  “The configuration parameters may comprise parameters of a plurality of CSI-RS signal format and/or resources see Jeon: ¶[0213]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the wherein the including receiving a RACH transmission parameter corresponding to a dedicated RACH preamble within a dedicated time and frequency Attorney Docket No. PN467.01 (93519.2085)Qualcomm Ref. No. 175824833resource that is associated with a first synchronization signal block (SSB), a first channel 4state information reference signal (CSI-RS), or a combination thereof as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 17, the modified Li taught the method of claim 1 as described hereinabove. The modified Li does not explicitly comprising:  2monitoring for a random access response in a random access response window 3based at least in part on an interleaving pattern.  
However, Jeon teaches monitoring for a random access response in a random access response window 3based at least in part on an interleaving pattern (monitor a control channel for a random access response during a random access response window see Jeon: ¶[0334]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the monitoring for a random access response in a random access response window 3based at least in part on an interleaving pattern as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
1Regarding claim 18, the modified Li taught the method of claim 17 as described hereinabove. Jeon further teaches wherein monitoring for the random access 2response further comprises:  3monitoring for the random access response using a first receive beam in a first 4portion of the random access response window and a second receive beam in a second 5portion of the random access response window (first radio beam corresponding to the RAR and second radio beam “a random access response (RAR) associated with a first radio beam may be detected based on a random access identifier corresponding to at least one of the one or more random access preambles during a random access response window. At 4440, a second radio beam in the one or more radio beams may be determined based on the random access identifier” see Jeon: ¶[0531]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 22, claim 22 is rejected for the same reason as claim 4 as set forth hereinabove.
Regarding claim 25, the modified Li taught the method of claim 20 as described hereinabove. The modified Li does not explicitly teaches wherein the first transmission power 2parameter indicates a RACH received target power, a power ramping step for RACH preamble retransmissions, a transmission power4, or a combination thereof.  
However, Jeon teaches wherein the first transmission power 2parameter indicates a RACH received target power, a power ramping step for RACH preamble retransmissions (PowerRampingcounter “For example, if the changed RACH resource is still associated with the same DL broadcast channel/signal, a UE may increase PowerRampingCounter in order to have a higher priority than a UE who fails less. If the changed RACH resource is not associated with the same DL broadcast channel/signal, a UE may reset PowerRampingCounter as a initial value” see Jeon: ¶[0309]), a transmission power, or a combination thereof in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the wherein the first RACH transmission 2parameter indicates a RACH received target power, a maximum number of RACH preamble 3retransmissions, a power ramping step for RACH preamble retransmissions, a random access 4response window length, or a combination thereof as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 28, claim 28 is rejected for the same reason as claim 16 as set forth hereinabove.
Regarding claim 36, the modified Li taught the method of claim 1 as described hereinabove. The modified Li does not explicitly teaches wherein the first RACH transmission parameter indicates the subcarrier spacing of the RACH message and wherein the RACH message is a RACH message 1 (Msg1).
However, Jeon further teaches wherein the first RACH transmission parameter indicates the subcarrier spacing of the RACH message (different subcarrier spacing in a NR carrier from 15kHz to 488 kHz than basic carrier spacing by integer N “In an example, a numerology may be derived by scaling a basic subcarrier spacing by an integer N. In an example, scalable numerology may allow at least from 15 kHz to 480 kHz subcarrier spacing. The numerology with 15 kHz and scaled numerology with different subcarrier spacing with the same CP overhead may align at a symbol boundary every 1ms in a NR carrier” see Jeon: ¶0148]), and wherein the RACH message is a RACH message 1 (Msg1) (Message 1 see Jeon: Fig.9) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the wherein the first RACH transmission parameter indicates the subcarrier spacing of the RACH message and wherein the RACH message is a RACH message 1 (Msg1) as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 37, the modified Li taught the method of claim 36 as described hereinabove. Jeon further teaches wherein the first RACH transmission parameter for the CFRA procedure indicates a first value for the subcarrier spacing that is different than a second value for a subcarrier spacing indicated by the second RACH transmission parameter for the CBRA procedure (different subcarrier spacing in a NR carrier from 15kHz to 488 kHz than basic carrier spacing by integer N “In an example, a numerology may be derived by scaling a basic subcarrier spacing by an integer N. In an example, scalable numerology may allow at least from 15 kHz to 480 kHz subcarrier spacing. The numerology with 15 kHz and scaled numerology with different subcarrier spacing with the same CP overhead may align at a symbol boundary every 1ms in a NR carrier” see Jeon: ¶0148]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 41, claim 41 is rejected for the same reason as claim 36 as set forth hereinabove.
Regarding claim 42, claim 42 is rejected for the same reason as claim 37 as set forth hereinabove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


July 30, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478